Case: 15-13157   Date Filed: 02/08/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13157
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:94-cr-14098-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JOHNNY LEE LEONARD,
a.k.a. Crow,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (February 8, 2016)

Before TJOFLAT, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 15-13157        Date Filed: 02/08/2016       Page: 2 of 3


       Johnny Lee Leonard, a federal prisoner proceeding pro se, appeals the

district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for sentence reduction.

In 1995, Leonard was sentenced to life imprisonment pursuant to 21 U.S.C. §

841(b)(1)(A) after he was convicted for various drug-related offenses. He seeks

relief from this sentence under Amendment 782 to the Sentencing Guidelines. On

appeal, Leonard argues his sentence is unlawful because, under Alleyne v. United

States, 570 U.S. ___, 133 S. Ct. 2151 (2013), § 841(b)(1)(A) does not apply to him

and, consequently, the district court erred in refusing to grant him relief. However,

under the present procedural posture, Leonard cannot challenge the original

sentencing court’s § 841(b)(1)(A) decision. In addition, Leonard is not otherwise

eligible for relief under Amendment 782. Therefore, we affirm. 1

       Section 3582(c)(2) only “permits a sentence reduction within the narrow

bounds established by” the guideline amendment at issue. Dillon v. United States,

560 U.S. 817, 831, 130 S. Ct. 2683, 2694 (2010). “In making [a § 3582(c)(2)]

determination, the court shall substitute only the amendments . . . for the

corresponding guideline provisions that were applied when the defendant was

sentenced and shall leave all other [sentencing] decisions unaffected.” See

U.S.S.G. § 1B1.10(b)(1); United States v. Bravo, 203 F.3d 778, 782 (11th Cir.

2000). Hence, § 3582(c)(2) “does not grant to the court jurisdiction to consider

       1
         Leonard also appeals the district court’s denial of his motion for reconsideration. We
likewise affirm that denial.
                                                2
              Case: 15-13157    Date Filed: 02/08/2016   Page: 3 of 3


extraneous [non-guidelines] resentencing issues such as” whether the original

sentencing court erred in applying § 841(b)(1)(A) to Leonard. See Bravo, 203 F.3d

at 782. Moreover, Leonard is not otherwise eligible for relief under Amendment

782 because he “was sentenced on the basis of a mandatory minimum.” See

United States v. Mills, 613 F.3d 1070, 1078 (11th Cir. 2010); United States v.

Hippolyte, 712 F.3d 535, 540 (11th Cir. 2013).

      AFFIRMED.




                                         3